
 
        EXHIBIT 10.1

AMENDMENT NO. 13 TO RECEIVABLES PURCHASE AGREEMENT


THIS AMENDMENT (this “Amendment”), dated as of January 15, 2009, is entered into
by and among Superior Commerce LLC, a Delaware limited liability company
(“SPE”), SCP Distributors LLC, a Delaware limited liability company, as initial
Servicer (together with SPE, the “Seller Parties” and each, a “Seller Party”),
JS Siloed Trust (the “Trust”), and JPMorgan Chase Bank, N.A. f/k/a Bank One, NA
(Main Office Chicago), individually (together with the Trust, the “Purchasers”)
and as agent for the Purchasers (in such capacity, the “Agent”), and pertains to
that certain RECEIVABLES PURCHASE AGREEMENT dated as of March 27, 2003 by and
among the parties hereto other than the Trust (as has been amended prior to the
date hereof, the “RPA”).  Unless defined elsewhere herein, capitalized terms
used in this Amendment shall have the meanings assigned to such terms in the
RPA.
 
PRELIMINARY STATEMENTS
 
SPE has requested that the Agent and the Purchasers amend certain provisions of
the RPA; and
 
The Agent and the Purchasers are willing to amend the requested definition on
the terms hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
Section 1.                      Amendments.
 
1.1           Section 9.1(f)(i) of the RPA is hereby amended and restated in its
entirety to read as follows:
 
(i)           the three month rolling average Delinquency Ratio shall exceed 25%
for the months of October through April or 7% at any other time;
 
1.2.           Section 9.1(f)(ii) of the RPA is hereby amended and restated in
its entirety to read as follows:
 
(ii)           the three month rolling average Default Trigger Ratio shall
exceed 6.0% for the months of October through April or 3.0% at any other time;
 
1.3.           Section 10.2 of the RPA is hereby amended and restated in its
entirety to read as follows:
 
Section 10.2  Increased Cost and Reduced Return; Accounting Based Consolidation
Event.
 
 

--------------------------------------------------------------------------------


 
(a) If after the date hereof, any Affected Entity shall be charged any fee,
expense or increased cost on account of the adoption of any applicable law, rule
or regulation (including any applicable law, rule or regulation regarding
capital adequacy), any accounting principles or any change in any of the
foregoing, or any change in the interpretation or administration thereof by the
Financial Accounting Standards Board (“FASB”), any governmental authority, any
central bank or any compara­ble agency charged with the interpretation or
administration thereof, or compliance with any request or directive (whether or
not having the force of law) of any such authority or agency (a “Regulatory
Change”):  (i) that subjects any Affected Entity to any charge or withholding on
or with respect to any Funding Agreement or an Affected Entity's obligations
under a Funding Agreement, or on or with respect to the Receivables, or changes
the basis of taxation of payments to any Affected Entity of any amounts payable
under any Funding Agreement (except for changes in the rate of tax on the
overall net income of a Affected Entity or taxes excluded by Section 10.1) or
(ii) that imposes, modifies or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of an Affected Entity, or credit extended by an
Affected Entity pursuant to a Funding Agreement or (iii) that imposes any other
condition the result of which is to increase the cost to an Affected Entity of
performing its obligations under a Funding Agreement, or to reduce the rate of
return on an Affected Entity's capital as a consequence of its obligations under
a Funding Agreement, or to reduce the amount of any sum received or receivable
by an Affected Entity under a Funding Agreement or to require any payment
calculated by reference to the amount of interests or loans held or interest
received by it, then, upon demand by the Agent, Seller shall pay to the Agent,
for the benefit of the relevant Affected Entity, such amounts charged to such
Affected Entity or such amounts to otherwise compensate such Affected Entity for
such increased cost or such reduction.  For the avoidance of doubt, if the
issuance of FASB Interpretation No. 46, or any other change in accounting
standards or the issuance of any other pronouncement, release or interpretation,
causes or requires the consolidation of all or a portion of the assets and
liabilities of Company or Seller with the assets and liabilities of the Agent,
any Financial Institution or any other Affected Entity, such event shall
constitute a circumstance on which such Affected Entity may base a claim for
reimbursement under this Section.
 
(b) If after the date hereof, any Accounting Based Consolidation Event shall
occur which is not the result of a Regulatory Change, then, upon demand by the
Agent, Seller shall pay to the Agent, for the benefit of the relevant Affected
Entity, such amounts as such Affected Entity reasonably determines will
compensate or reimburse such Affected Entity for any resulting (i) fee, expense
or increased cost charged to, incurred or otherwise suffered by such Affected
Entity, (ii) reduction in  the rate of return on such Affected Entity’s capital
or reduction in the amount of any sum received or receivable by such Affected
Entity, or (iii) internal capital charge or other imputed cost determined by
such Affected Entity to be allocable to Seller or the transactions contemplated
in this Agreement in connection therewith; provided, however, that (i) in no
event may any Affected Entity (or the Agent on its behalf) claim or receive
reimbursement or compensation for amounts under this Section 10.2(b) that would
result in its total compensation (inclusive of Yield and fees) exceeding the
total compensation that would have been payable to such Affected Entity
immediately prior to such Accounting Based Consolidation Event if it were a
Financial Institution purchasing or committing to purchase Purchaser Interest
pursuant to Article IV of this Agreement and (ii) amounts under this Section
10.2(b) must be demanded within ninety (90) days after the occurrence hereunder
of any such fee, expense, cost or charge.  Subject to clause (ii) of the proviso
in the preceding sentence, amounts under this Section 10.2(b) may be demanded at
any time without regard to the timing of issuance of any financial statement by
a Seller Party or by any Affected Entity.
 
 
2

--------------------------------------------------------------------------------


 
(c) Payment of any sum pursuant to this Section 10.2 shall be made by the Seller
to the Agent, for the benefit of the relevant Affected Entity, not later than
ten (10) days after any such demand is made.  A certificate of any Affected
Entity, signed by an authorized officer claiming compensation under this Section
10.2 and setting forth in reasonable detail the additional amount to be paid for
its benefit and explaining the manner in which such amount was determined shall
be presumptive evidence of the amount to be paid, absent manifest
error.  Amounts under this Section 10.2 may be demanded at any time without
regard to the timing of issuance of any financial statement by Trust or any
Affected Entity.
 
1.4.           A new Section 14.15 is hereby added to the RPA which reads as
follows:
 
Section 14.15.  Federal Reserve.  Notwithstanding any other provision of this
Agreement to the contrary, any Purchaser may at any time pledge or grant a
security interest in all or any portion of its rights (including, without
 limitation, any Purchaser Interest and any rights to payment of Capital and
Yield) under this Agreement to secure obligations of such Purchaser to a Federal
Reserve Bank, without notice to or consent of the Seller, any other Purchaser or
the Agent; provided that no such pledge or grant of a security interest shall
release a Purchaser from any of its obligations hereunder, or substitute any
such pledgee or grantee for such Purchaser as a party hereto.
 
1.5.           The following definitions in Exhibit I to the RPA are hereby
amended and restated in their entirety to read, respectively, as follows:
 
“Default Fee” means with respect to any amount due and payable by Seller in
respect of any Aggregate Unpaids, an amount equal to the greater of (i) $1000
and (ii) interest on any such unpaid Aggregate Unpaids at a rate per annum equal
to 3.50% above the Alternate Base Rate.
 
“Dilution Reserve Percentage” means, at any time, a percentage equal to:
 
[(2.5xED)] + (DS-ED)xDS/ED
 
where:
 
ED      = the twelve month rolling average Dilution Ratio.
 
            DS  = the highest three month rolling average Dilution Ratio, as
applicable, during the immediately preceding twelve calendar month period.
 
 
3

--------------------------------------------------------------------------------


 
“LIBO Rate” means the rate per annum equal to the sum of (i) (a) the applicable
British Bankers’ Association Interest Settlement Rate for deposits in U.S.
dollars appearing on Reuters BBA Libor Rates Page 3750 as of 11:00 a.m. (London
time) two Business Days prior to the first day of the relevant Tranche Period,
and having a maturity equal to such Tranche Period, provided that, (i) if
Reuters BBA Libor Rates Page 3750 is not available to the Agent for any reason,
the applicable LIBO Rate for the relevant Tranche Period shall instead be the
applicable British Bankers’ Association Interest Settlement Rate for deposits in
U.S. dollars as reported by any other generally recognized financial information
service as of 11:00 a.m. (London time) two Business Days prior to the first day
of such Tranche Period, and having a maturity equal to such Tranche Period, and
(ii) if no such British Bankers’ Association Interest Settlement Rate is
available to the Agent, the applicable LIBO Rate for the relevant Tranche Period
shall instead be the rate determined by the Agent to be the rate at which
JPMorgan Chase Bank, N.A. offers to place deposits in U.S. dollars with
first-class banks in the London interbank market at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Tranche Period,
in the approximate amount to be funded at the LIBO Rate and having a maturity
equal to such Tranche Period, divided by (b) one minus the maximum aggregate
reserve requirement (including all basic, supplemental, marginal or other
reserves) which is imposed against the Agent in respect of Eurocurrency
liabilities, as defined in Regulation D of the Board of Governors of the Federal
Reserve System as in effect from time to time (expressed as a decimal),
applicable to such Tranche Period plus (ii) 3.50% per annum.  The LIBO Rate
shall be rounded, if necessary, to the next higher 1/16 of 1%.
 
“Loss Percentage” means, at any time, the greater of (i) two and one-half (2.5)
times the product of (a) the Loss Ratio times (b) the Loss Horizon Ratio or (ii)
20%.
 
“Purchase Limit” means $75,000,000.
 
1.6.           Exhibit I to the RPA is hereby amended to insert the following
new defined terms therein in their appropriate alphabetical order:
 
“Accounting Based Consolidation Event” means the consolidation, for financial
and/or regulatory accounting purposes, of all or any portion of the assets and
liabilities of Trust that are subject to this Agreement or any other Transaction
Document with all or any portion of the assets and liabilities of an Affected
Entity.  An Accounting Based Consolidation Event shall be deemed to occur on the
date any Affected Entity shall acknowledge in writing that any such
consolidation of the assets and liabilities of Trust shall occur.
 
“Affected Entity” means (i) any Funding Source, (ii) any agent, administrator or
manager of Trust or Jupiter, or (iii) any bank holding company in respect of any
of the foregoing.
 
 
4

--------------------------------------------------------------------------------


 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the LIBO Rate for a one month
Tranche Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) less 2.50%, provided that, for the avoidance
of doubt, the LIBO Rate for any day shall be based on the rate appearing on the
Reuters BBA Libor Rates Page 3750 (or on any successor or substitute page of
such page) at approximately 11:00 a.m. London time on such day.  Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the LIBO Rate, respectively.
 
“Base Rate” means, for any day, a rate per annum equal to the sum of (i) the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus ½ of 1%, plus (ii) 2.50% per
annum.  Any change in the Base Rate due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective from and including the effective
date of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.
 
1.7           Each reference in Sections 4.1, 4.4 and 4.5 of the RPA, the
defined terms “Discount Rate” and “Tranche Period” in Exhibit I to the RPA; and
Exhibit II to the RPA to “Prime Rate” is hereby replaced with “Base Rate.”
 
1.8.           The table in Schedule A to the RPA is hereby amended and restated
in its entirety to read as follows:
 
Financial Institution
Commitment1
   
JPMorgan Chase Bank, N.A.
$76,500,000



 
Section 2.                      Representations and Warranties.  In order to
induce the Agent and the Purchasers to enter into this Amendment, each of the
Seller Parties hereby represents and warrants to the Agent and the Purchasers
that (a) after giving affect to this Amendment each of such Person’s
representations and warranties contained in Article V of the RPA is true and
correct as of the date hereof, (b) the execution and delivery by such Person of
this Amendment, and the performance of its obligations hereunder, are within its
corporate or limited liability company, as applicable, powers and authority and
have been duly authorized by all necessary corporate or limited liability
company, as applicable, action on its part, and (c) this Amendment has been duly
executed and delivered by such Person and constitutes the legal, valid and
binding obligation of such Person enforceable against such Person in accordance
with its terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
 

--------------------------------------------------------------------------------

1 102% of Purchase Limit
 
 
5

--------------------------------------------------------------------------------


 
Section 3.                      Conditions Precedent. This Amendment shall
become effective as of the date first above written upon (a) receipt by the
Agent of counterparts of this Amendment duly executed by each of the parties
hereto and (b) receipt by the Agent of counterparts of a fourth amendment and
restatement of the Fee Letter, duly executed by the parties thereto, and payment
of the Amendment Fee (as defined therein).
 
Section 4.                      Miscellaneous.
 
4.1.           Except as expressly modified hereby, the RPA remains unaltered
and in full force and effect.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns (including any trustee in bankruptcy).
 
4.2.   This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.
 
<signature pages follow>
 
 



 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.
 
SUPERIOR COMMERCE LLC
                                                        
 
 By:
 /s/ Steven Cassanova  Name:        Steven Cassanova  Title:        Treasurer

 
Name:
Title:




SCP DISTRIBUTORS LLC
 
 By:
 /s/ Mark W. Joslin  Name:       Mark W. Joslin  Title:       Vice President and
Treasurer


 






JS SILOED TRUST


By:  JPMorgan Chase Bank, N.A., as Administrative Trustee


 By:
 /s/ Trisha Lesch  Its:        Vice President

                                                  
 
 
JPMORGAN CHASE BANK, N.A.,
    as a Financial Institution and as Agent


 By:
 /s/ Trisha Lesch  Its:        Vice President


                                                      
                                                               



 
 

--------------------------------------------------------------------------------

 
